53 F.3d 349NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Russell BAILEY, Plaintiff-Appellant,v.Scott LAWFORD, Five Unknown San Diego Police Officers, BobBurgreen, and the City of San Diego.
No. 95-1290.
United States Court of Appeals, Federal Circuit.
April 28, 1995.

Before BRYSON, Circuit Judge.
ON DISMISSAL
ORDER
BRYSON, Circuit Judge.


1
The court sua sponte considers whether Russell Bailey's appeal should dismissed.


2
Bailey initiated a 42 U.S.C. Sec. 1983 civil rights suit against the City of San Diego and various of its employees.  On March 9, 1995, the United States District Court for the Southern District of California dismissed the action with prejudice.  Bailey filed a notice of appeal in the district court directed to this court rather than to the United States Court of Appeals for the Ninth Circuit.


3
This court has jurisdiction to review certain final decisions of district courts.  See 28 U.S.C. Sec. 1295.  Because this appeal does not fall within the category of cases reviewable in this court, this court is without jurisdiction.  Jurisdiction over this appeal properly lies with the Ninth Circuit.


4
Accordingly,

IT IS ORDERED THAT:

5
(1)  Bailey's appeal is dismissed.


6
(2)  Each side shall bear its own costs.